TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00063-CV



                          In re Sanadco, Inc., and Mahmaud A. Isba


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators Sanadco, Inc., and Mahmaud A. Isba have filed a petition for writ of

mandamus and motion for temporary relief concerning a January 27, 2011, order of the district court.

We deny both the motion for temporary relief and the petition for writ of mandamus.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 7, 2011